Citation Nr: 1713122	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection a lumbar spine disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to an initial evaluation in excess of 10 percent for status post dislocation of left great toe with osteoarthritis with left foot plantar fasciitis, hallux rigidus, metatarsalgia, and foot osteoarthritis.

3.  Entitlement to an initial compensable evaluation for scars of the right thigh status post incision and drainage prior to August 3, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August to December 1982 and August 1983 through August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a lumbar spine disorder, but awarded service connection for a right thigh scar and left foot disabilities; the AOJ assigned noncompensable evaluations for those disabilities, effective October 30, 2009-the date on which the Veteran filed his claim for service connection.  The Veteran timely appealed the above issues.  

During the pendency of the appeal period, the AOJ increased the Veteran's left foot evaluation to 10 percent disabling, effective October 30, 2009, in a January 2013 rating decision and increased the right thigh scar evaluation to 30 percent disabling, effective August 3, 2015, in a December 2015 rating decision.  The Board has recharacterized those issues on appeal in order to comport with those awards of benefits.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014; a transcript of that hearing is associated with the claims file.

This case was before the Board in November 2014, at which time the above issues were remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  The lumbar spine and left foot issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

As a final initial matter, the Board notes that in the November 2014 decision, the Board additionally remanded service connection issues for cervical spine and left hernia disorders for additional development, and an increased evaluation claim for a right inguinal hernia for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999).  

During the pendency the remand, service connection was awarded for cervical spine and left inguinal hernia disabilities in the December 2015 rating decision; thus, those appellate issues before the Board are considered final.  However, the Veteran has timely submitted a notice of disagreement with downstream issues associated with those issues.  The AOJ is aware of the appeal of those issues, although as of this time no statement of the case as to those downstream issues has yet been issued.  As the AOJ is aware of those issues, the Board declines to take jurisdiction over those claims at this time in order to allow the AOJ sufficient time to render a statement of the case as to those issues.  

Additionally, the Board notes that the AOJ issued a statement of the case as to the right inguinal hernia issue in November 2014, and the Veteran timely appealed that issue in a January 2015 substantive appeal, VA Form 9.  However, at that time, the Veteran requested a hearing before a Veterans Law Judge as to that issue; the AOJ is aware of that request and the Veteran is waiting to be scheduled for that hearing at this time.  Consequently, the Board will not address that issue until after the Veteran has been scheduled for his requested hearing.  



FINDING OF FACT

Throughout the appeal period, the Veteran is shown to have three scars of the right thigh status post incision and drainage which are both painful and unstable; however, those scars are not shown to have a combined area of 929 sq. cm or greater.  


CONCLUSION OF LAW

The criteria for establishing a 30 percent evaluation, but no higher, throughout the appeal period for scars of the right thigh status post incision and drainage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In the instant case, VA provided adequate notice to the Veteran in a November 2009 letter.  

This case arises from an initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated and additional notice as to downstream issues is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA examinations in March 2010, December 2012, and August 2015 are adequate for rating purposes, as discussed further below.  

The Board acknowledges that this case was the subject of a November 2014 remand, which in pertinent part instructed the AOJ to obtain VA treatment records and a VA examination of the right thigh scars.  VA treatment records through August 2014 were obtained and associated with the claims file in November 2014; the Veteran additionally underwent a VA examination of his right thigh scars in August 2015.  Therefore, the Board finds that the remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his initial claim for service connection for a right thigh scar on October 30, 2009; service connection for the Veteran's scar of the right thigh status post incision and drainage has been assigned since that date.  The Veteran's right thigh scars have been assigned a noncompensable evaluation from October 30, 2009 through August 2, 2015 under Diagnostic Code 7805, and assigned a 30 percent evaluation beginning August 3, 2015 under Diagnostic Code 7804.  

Diagnostic Code 7805 redirects the evaluator to consider appropriate evaluations under Diagnostic Codes 7800 to 7804.  The Board notes that Diagnostic Code 7800 is not applicable in this case, as the Veteran's right thigh scars are necessarily not of the head, face and neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Other potentially applicable Diagnostic Codes include 7801 and 7802.  Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

The Board has reviewed the Veteran's VA treatment records from the appeal period.  The records do not demonstrate any treatment for his right thigh scars.  Likewise, the Veteran has not submitted or identified any private treatment records and there are no private treatment records in the claims file which demonstrate treatment for right thigh scars during the appeal period.  

On appeal, the Veteran stated in his March 2011 notice of disagreement that he experienced pain, discomfort, and on at least 3 occasions since discharge from service, leakage of bodily fluids (infections) in the area in which the incision was made.  The Veteran reported in his December 2011 substantive appeal, VA Form 9, that he continued to suffer pain as a result of his disabilities.  

In a February 2013 statement, he stated that he experienced "almost unbearable itching and burning in the area where the incisions for drainage took place."  He further reported that several times a year he experienced a foul odor and pus-like fluid leaking from the same areas where the incisions were done.  He reported that he treated those episodes with over-the-counter antibacterial cream and bandages.  Finally, he stated that these episodes caused him discomfort, particularly when walking or when he brushes up against something.  

In the June 2014 Board hearing, the Veteran testified that he has three or four scars on his right thigh due to the incisions for drainage during service.  He further reported that, periodically, pus oozes from his scars and causes him stickiness in his underwear.  He further testified that his scars had a stinging pain.  He further indicated that prior to an episode, his skin will change to a dark color and then begin leaking fluid, at which time he will wrap the area with bandages to keep from rubbing against anything or soiling his underclothes.  He stated that the last episode occurred three months prior to the hearing; each episode lasted about a week to a week and a half before a scab forms.  The Veteran further stated that his scar itches and burns during an episode and he is unable to put anything on it, as doing so causes the healing process to be delayed.  

In a November 2014 statement, the Veteran's spouse also reported that she has to tend the Veteran's right thigh when it becomes infected and oozing drainage; she reported that he suffered pain and discomfort during those episodes.  

The Veteran underwent a VA examination of his right thigh scar in March 2010, December 2012 and August 2015; all three examinations were performed by the same examiner.  

In the March 2010 examination, the Veteran reported exudation, ulcer formation, itching, shedding, and crusting of the right thigh.  He described the symptoms as intermittent, occurring once or twice a year and lasting 1-2 weeks.  He reported having one attack in the last 12 months.  During these attacks, his ability to perform daily activities is limited due to agitation and leakage.  The Veteran reported, however, that he does not experience any overall functional impairment as a result of his right thigh scar.  

On examination, the examiner noted a scar "precisely located [on his] right outer thigh."  The scar was linear, measuring 4.5 cm by 0.3 cm; it was not painful on examination.  The examiner noted no skin breakdown, inflammation, edema, keloid formation, disfigurement, or limitation of motion or function due to the scar.  The examiner stated that it was a superficial scar without any underlying tissue damage.  The examiner diagnosed the Veteran with status post incision and drainage of bump on the right thigh, noting a normal healed right thigh scar.  The examiner noted subjective factors of a history of right thigh incision and drainage with a residual scar and oozing yellowish fluid, ulcer formation, shedding, crusting and itching.  The objective factors were a right thigh scar.  The examiner concluded that the Veteran's condition did not affect his usual occupation or daily activities.  He further noted that the right thigh scar was caused by surgery (incision drainage) in 1988.  He finally concluded that the Veteran did not experience skin breakdown or any other symptoms aside from pain; the Veteran did not have any functional impairment due to his scar.  

In the December 2012 examination, the examiner diagnosed the Veteran with status post incision and drainage of a right thigh abscess with a normal healed surgical scar since 1986.  The Veteran reported dealing with the inconvenience of his scars flaring up, which caused pain and leakage; he had no choice but to endure it and believed that it would be a life-long problem.  On examination, the examiner noted there was no disfigurement of the head, face and neck as a result of the right thigh scar.  At that time, the examiner noted that there were no painful scars of the trunk or extremities, nor were any scars of the trunk or extremities unstable with frequent loss of covering of the skin over the scar.  He further noted that there were no scars that were both painful and unstable, or any scars due to burns.  The examiner noted three superficial non-linear scars of the right lower extremity, which measured 3.0 cm by 2.0 cm, 1.0 cm by 0.5 cm, and 1.0 cm by 6.0 cm, respectively.  The examiner summarized that each scar was 6 sq. cm, 0.5 sq. cm, and 6.0 sq. cm, respectively.  The examiner noted that the history of the scar of the right thigh which occurred while in service in Germany in 1986 was due to an unknown cause.  Photographs of the scars were not obtained at that time and the examiner concluded that the Veteran's right thigh scars did not impact his ability to work.  

Finally, in August 2015, the Veteran underwent examination of his right thigh scars; the examiner diagnosed the Veteran with status post incision and drainage of a boil of the right thigh with normal healed surgical scar from 1986.  On examination, the examiner noted there was no disfigurement of the head, face and neck as a result of the right thigh scars.  However, the examiner noted one painful scar, which the Veteran indicated "sometimes leaks fluid whenever the area experiences some type of episode."  The Veteran reported the last episode occurred in February or March 2015.  The examiner additionally noted three unstable scars of the right thigh which lost the outer skin for a couple of weeks during an episode, as the Veteran reported.  The examiner further noted that there were three scars of the right thigh that were both painful and unstable.  The examiner noted three superficial linear scars of the right thigh, which measured 6.0 cm by 3.0 cm, 1.0 cm by 0.1 cm, and 1.0 cm by 0.5 cm, respectively.  The examiner did not provide a summary of the area affected by those scars.  Photographs of the scars were not obtained at that time and the examiner concluded that the Veteran's right thigh scars did not impact his ability to work.  

Based on the foregoing evidence, the Board finds that a 30 percent evaluation for the Veteran's right thigh scars is warranted throughout the appeal period.  

As noted by the examiner in the December 2012 and August 2015 examinations, the Veteran actually has three scars from the incision and drainage; it appears that the March 2010 examination performed by the same examiner was incomplete and missed two of the Veteran's right thigh scars.  Moreover, the Veteran has competently and credibly stated and reported at each examination that his scars were painful; the Veteran's statements further confirm continued painfulness of those scars throughout the appeal period.  Consequently, it appears that the Veteran has three painful scars of the right thigh.  

In addition, it appears that those scars are also unstable.  Throughout the appeal period, the Veteran has competently and credibly stated that he will intermittently have episodes where his scars reopen and ooze fluid and pus.  The Veteran has consistently reported these episodes at each examination, although it does not appear that the examiner accurately assessed those episodes in the March 2010 and December 2012 examinations.  Rather, it appears that the examiner-based on the same reporting as in the previous examinations-finally accurately indicated that the Veteran had three painful and unstable scars of the right thigh in the August 2015 examination.  

Consequently, the Board finds, after resolving any reasonable doubt in favor of the Veteran, that the August 2015 examination is the most accurate examination performed by the examiner throughout the appeal period.  

In short, the August 2015 examination report in conjunction with the Veteran's lay statements, demonstrates three painful and unstable scars of the right thigh.  Such findings commensurate to a 20 percent evaluation for three painful scars of the right thigh; an extra 10 percent is added as all of those scars are unstable.  A 30 percent evaluation is therefore awarded throughout the appeal period for the Veteran's right thigh scars.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 and Note (2).

The Board notes that Diagnostic Code 7802 cannot provide a higher evaluation than 30 percent in this case, and therefore, that Diagnostic Code has been rendered inapplicable in this case by the above award of benefits.  

Furthermore, the Board has considered whether an evaluation in excess of 30 percent is warranted under Diagnostic Code 7801 in this case.  However, the total combined area of the three right thigh scars is not 929 sq. cm or greater.  Thus, an evaluation in excess of 30 percent is not warranted in this case.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's right thigh scars with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the criteria for the Veteran's right thigh scars contemplates the residual scars of the incision and drainage, to include the painfulness and instability of those scars, as well as the area of those scars.  The Board further contemplated other functional impairments of the scars, as noted above.  Additionally, the Veteran's disability is not unusual or exceptional in this case, as the symptomatology associated with his disability is such as would be expected with right thigh scars and the manifestations incumbent with that disability.  Moreover, there is no evidence of the need for frequent hospitalization or marked interference with employment as a result of his right thigh scars.  For these reasons, as the rating schedule is adequate to evaluate that disability, referral for extraschedular consideration is not in order.  
In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his right thigh scars, nor does the Veteran assert at any point throughout the appeal period that he is currently unemployed due to that disability.  Rather, as noted in the Veteran's spouse's November 2014 statement, it appears that the Veteran is employed by the Department of Corrections.  Furthermore, the examiner throughout the appeal period found that the Veteran's right thigh scars did not impact his ability to work.  Since there is no evidence of record that the Veteran's right thigh scars render him unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 30 percent evaluation, but no higher, throughout the appeal period for the Veteran's scars of the right thigh status post incision and drainage is granted.  


REMAND

With regards to the Veteran's left foot claim, the Board requested in the November 2014 remand that a new VA examination be obtained; such was accomplished in August 2015.  The Board has reviewed the VA examination report respecting the left foot disability and notes that it does not appear that his left foot was tested in passive range of motion; nor does it appear that range of motion testing in weightbearing and non-weightbearing was performed.  

During the pendency of this case at the Court, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination that adequately assesses the current severity of the Veteran's left foot disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra. 

Turning to the lumbar spine claim, the Board requested in the November 2014 remand that a VA examination be obtained; such was accomplished in August 2015, at which time the Veteran was diagnosed with degenerative arthritis of the lumbar spine in August 2015 and noted a lumbosacral strain in 1991.  The examiner opined that the Veteran's currently lumbar spine disorder was less likely than not related to military service; he stated that the Veteran claimed the current disorder-chronic thoracolumbar strain with osteoarthritis-was not related to active duty.  He continued as follows:  

According to military treatment records and Report of Medical History and Examination [on] Separation [there was] no thoracolumbar condition found. . . . It is my opinion [that the Veteran's] current condition [of] chronic thoracolumbar strain with osteoa[rthritis] progressed post discharge and is therefore not directly related to military service.  The progress note[s] during active duty [are] related solely to the neck not the back.

The Board finds that opinion is not adequate, as it appears internally inconsistent.  The examiner noted a lumbosacral strain in service and noted that it was chronic and "progressed post service," although it was not related to military service.  The examiner further relied solely on the lack of any lumbar spine treatment in service, and apparently ignored the Veteran's lay statements regarding the football injury which has led to the service connection for his cervical spine and left foot disabilities.  Finally, as the Veteran has now been awarded service connection for his cervical spine disability, the record raises potential secondary service connection, which has not been addressed.  

For all of these reasons, the Board finds that a remand is necessary in order to obtain another VA examination and medical opinion from an examiner other than the previous examiner.  See Barr, supra; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Richmond VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left foot disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The Veteran's left foot should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing, and the opposing undamaged foot should also be examined, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should additionally address all the other functional impairments of the Veteran's left foot, to include those resulting from plantar fasciitis, hallux rigidus, and metatarsalgia.  The manifestations/symptoms from these disabilities should also be described, and the examiner should state whether the overall functional impairment of the Veteran's left foot from his service-connected disability is slight, moderate, moderately severe, or severe in nature.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Schedule the Veteran for a VA examination by an examiner who has not been involved in this case previously to determine whether the Veteran's lumbar spine disorder is related to military service or secondary to his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should indicate any lumbar spine disorders found, to include any arthritic conditions thereof.  

Then, the examiner should opine whether the Veteran's current lumbar spine disorders at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include injury during football during service, which is the same incident he injured his neck and left foot during service (for which he is currently service connected).  

The examiner should then opine whether the Veteran's lumbar spine disorder is at least as likely as not either (a) caused by; or (b) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities, particularly his service-connected cervical spine and/or left foot disabilities, to specifically include any abnormal/antalgic gait and/or abnormal weightbearing as a result of those disabilities.  

If aggravation of the Veteran's lumbar spine disorder by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his lumbar spine disorder prior to aggravation by the service-connected disabilities.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a lumbar spine disorder and increased evaluation for his left foot disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


